Exhibit 10.131

 

CONVERTIBLE PROMISSORY NOTE
AND WARRANT PURCHASE AGREEMENT

 

THIS CONVERTIBLE PROMISSORY NOTE AND WARRANT PURCHASE AGREEMENT is made as of
January 24, 2014 by and between KED Consulting Group LLC, (the “Investor”) and
VG Life Sciences, Inc. (the "Company" or “VGLS”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1. Purchase and Sale of Notes.

 

1.1 Purchase and Sale of Note. Subject to the terms and conditions of this
Agreement and pursuant to a promissory note in the form attached hereto as
Exhibit A (the "Note"), the Investor agrees to purchase at the Closing and the
Company agrees to sell and issue to the Investor at the Closing a Note in the
principal amount of Two Hundred Seventy Thousand Dollars ($270,000 at a price
equal to one hundred percent (100%) of the principal amount thereof (the
"Investment"). For clarification, there are two payment schedules. $170,000.00
will be made in six (6) equal monthly installments of $28,333.33 beginning
January 30, 2014 and ending June 30, 2014 by wire to VGLS. The remaining
$100,000 will be paid directly to Martin Eric Weisberg, 3 Powder Hill Road,
Waccabuc New York 10597. Both the Note and the Warrant (as defined in Section
1.2 below) include a cashless exercise feature enabling conversion into
unregistered shares (“Shares”) of common stock of VGLS based on the spread
between the warrant exercise price and the then-trading value of the underlying
VGLS Shares. The Note is convertible into Shares at a conversion rate equal to
the lowest three-day average closing price of the Shares starting on July 16,
2013 and ending on September 15, 2013 (the “Period”), minus a ten percent (10%)
discount. The Note will be convertible into Shares in four equal tranches (25%
each) on the following dates: December 15, 2014, March 15, 2015, June 15, 2015,
and September 15, 2015. The Note carries an eight percent (8%) per annum
interest, is automatically converted into Shares after the lapse of one year,
and will not be prepayable at any time by VGLS.

 

1.2 Purchase and Sale of Warrant. Subject to the terms and conditions of this
Agreement, the Investor agrees to purchase and the Company agrees to sell and
issue to the Investor at the Closing, a warrant in the form attached hereto as
Exhibit B (the "Warrant") to purchase shares of a series of the Company's Common
Stock. In addition to the Notes, Investor will receive warrant coverage
(“Warrants”) for 1,080,000 Shares at $0.45 per Share, which includes a cashless
exercise feature. The Warrants will be exercisable on any date from and
including the four-year anniversary of the date of this Agreement and the
five-year anniversary thereof.

 

1.3 Closing.

 

(a) The purchase and sale of the Note and Warrant shall take place at the
offices of Investor at 10:00 A.M. between January 1, 2014 and January 31, 2014,
or at such other time and place as the Company and the Investor may determine
(the "Closing").

 

 

 

1

 

(b) At the Closing, the Company shall deliver to the Investor a Note
representing the principal amount as is prescribed in Section 1.1 above and the
Investor shall cause to be delivered to the Company a wire transfer to the
Company's order in the aggregate amount of the principal amount of the
Investment as is prescribed in Section 1.1 above.

 

2. Representations, Warranties, and Covenants of the Company. The Company hereby
represents and warrants to the Investor that:

 

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted and proposed to be conducted. The Company is
duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a material adverse effect on its
business or properties.

 

2.2 Authorization. All corporate actions on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement, the performance of all obligations of the
Company hereunder and the authorization, issuance and delivery of the Note and
the Warrant have been taken or will be taken prior to the Closing. This
Agreement constitutes, and the Note and the Warrant when executed and delivered
in accordance with their terms will constitute, valid and legally binding
obligations of the Company, enforceable in accordance with their respective
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies and (iii) as limited by applicable usury laws.

 

2.3 Compliance with Other Instruments. The Company is not in violation or
default of any provisions of its Articles of Incorporation, as amended (the
"Articles"), or Bylaws (the "Bylaws"), or, except as set forth on Schedule 1
hereof, in any material respect of any provision of a mortgage, indenture,
agreement, instrument or contract to which it is a party or by which it is bound
or of any federal or state judgment order, writ or decree, or, to its knowledge,
of any statute, rule or regulation applicable to the Company. The execution,
delivery and performance by the Company of this Agreement, and the consummation
of the transactions contemplated hereby, including the issuance and delivery of
the Note and the Warrant, will not result in any such violation or be in
material conflict with or constitute, with or without the passage of time or
giving of notice, either a material default under any such provision or an event
that results in the creation of any material lien, charge or encumbrance upon
any assets of the Company or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization, or approval
applicable to the Company, its business or operations, or any of its assets or
properties.

 

2.4 Governmental Consents. Based in part upon the representations and warranties
of the Investor in Section 3, no consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the, Company is
required in connection with the consummation of the transactions contemplated by
this Agreement, except such post-closing filings as may be required under
applicable federal and state securities laws, which will be timely filed within
the applicable period therefor.

 

 

 

2

 



2.5 Sufficient Authorized Shares. The number of authorized but unissued shares
of the Company's Common Stock will be sufficient to permit conversion of the
Note and the exercise of the Warrant. From the date hereof, the Company shall at
all times maintain a sufficient quantity of authorized but unissued shares of
Common Stock sufficient to permit conversion of the Note and the exercise of the
Warrant. In the event the Company, for any reason, no longer has a sufficient
number of authorized but unissued shares to comply with this Section 2.5, it
shall use its best efforts to promptly authorize such shares. Upon the issuance
of shares of Common Stock pursuant to the conversion of the Note and/or the
exercise of the Warrant, such shares of Common Stock shall be duly and validly
issued, fully paid and nonassessable, and issued in compliance with all
applicable securities laws, as then in effect, of the United States and each of
the states whose securities laws govern the issuance of the Note and/or the
Warrant pursuant to this Agreement and shall not be issued in violation of any
preemptive or similar right.

 

2.6 No Brokers. No broker or finder has acted directly or indirectly for the
Company in connection with the transactions contemplated by this Agreement, and
no broker or finder is entitled to any brokerage, finder's or other fee or
commission in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of the Company and the Investor or the
transactions contemplated hereby.

 

2.7 Minute Books. The Company has made available to the Investor (and will
continue to make available up to the Closing) copies of the minute books of the
Company. The minute books contains records of all written actions and meetings
of the Board of Directors and there have been no written actions or meetings of
the Board of Directors since the date of the last meeting in the minute books.

 

3. Representations and Warranties of the Investor. The Investor represents and
warrants severally and not jointly, with respect to the Investor, that:

 

3.1 Authorization. The Investor has full capacity, power and authority to enter
into and perform this Agreement, and all actions necessary to authorize the
execution, delivery and performance of this Agreement have been taken prior to
the Closing. This Agreement constitutes a valid and legally binding obligation
of the Investor, enforceable in accordance with its terms, except as the same
may be limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors' rights generally.

 

3.2 Receipt of Information. The Investor believes it, he or she has received all
the information necessary or appropriate for deciding whether to acquire the
Securities. The Investor further represents that the Investor has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.

 

 

 

3

 

3.3 Timely Payment. If a monthly installment payment is more than five days
late, a penalty for any Investor late payment will be $1,000 per day, provided
the Company is current in its financial filing obligations. Failure to pay
within 10 days of the monthly due date (30th of each month) will make all
outstanding installment payments due immediately, provided the company is
current in its financial filing obligations.

 

3.4 Investment Experience. The Investor is an investor in securities of
companies in the development stage and acknowledges that the Investor is able to
fend for itself, herself or himself, can bear the economic risk of its, his or
her investment and has such knowledge and experience in financial or business
matters that the Investor is capable of evaluating the merits and risks of the
investment in the Securities. If other than an individual, the Investor also
represents it has not been organized for the purpose of acquiring the
Securities. The Investor further represents that the information provided on
Investor's counterpart signature page is true and accurate.

 

3.5 Restricted Securities. The Investor understands that the Securities are
characterized as "restricted securities" under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act of
1933, as amended (the "Securities Act") only in certain limited circumstances.
In connection therewith, each lender represents that it is familiar with Rule
144 under the Securities Act, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

 

3.6 Legends. To the extent applicable, each certificate or other document
evidencing any of the Securities shall be endorsed with the legend set forth
below, and the Investor covenants that, except to the extent such restrictions
are waived by the Company, the Investor shall not transfer the Securities
represented by any such certificate without complying with the restrictions on
transfer described in the legends endorsed on such certificate:

 

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL,
THAT SUCH REGISTRATION IS NOT REQUIRED."

 

4. Conditions of Investor's Obligations. The obligations of the Investor
hereunder are subject to the fulfillment on or before the Closing of each of the
following conditions:

 

 

 

 

4

 

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing.

 

4.2 Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

4.3 Board Actions. The Company shall have delivered to the Investor, within 10
business days upon receiving the notice of conversion, resolutions duly adopted
by the Company's Board of Directors and, to the extent required by applicable
law or by the Company's Articles of Incorporation, the Company's Shareholders,
and certified by the Secretary of the Company (i) approving and authorizing the
Company's execution and delivery of this Agreement, the Note and the Warrant,
and the Company's performance thereunder, and (ii) authorizing the reservation
of a sufficient number of shares of the Company's Common Stock to permit the
conversion of the Note and to permit the exercise of the Warrant.

 

5. Conditions of the Company's Obligations. The obligations of the Company with
respect to the Investor under this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions:

 

5.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 and on the Investor's signature page shall be
true on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing.

 

5.2 Delivery of Principal. The Investor shall have delivered the principal
amount of the Investor's Investment as is prescribed in Section 1.1.

 

6. Post-Closing Covenant of Company. During such times as the Note is
outstanding, the Company shall provide the Investor with a reasonable updates of
the Company's actual and forecasted cash position and of any reasonably
significant development related to the Company or its business. Such weekly
updates shall be transmitted to the Investor via facsimile or via e-mail, at a
facsimile number or e-mail address provided by the Investor.

 

7. Events of Default.

 

Upon the occurrence of any of the following specified events (each an "Event of
Default"), unless such Event of Default shall have been waived or cured prior to
the exercise of the remedies set forth below:

 

7.1 Payments. Any default by the Company in the payment when due of any
principal and unpaid accrued interest under any Note if such default is not
cured by the Company within ten (10) days after the holder of such Note has
given the Company written notice of such default;

 

 

 

 

5

 

7.2 Representations and Warranties. Any representation or warranty made by the
Company herein shall prove to have been incorrect in any material respect on or
as of the date made and remains unremedied for a period of thirty (30) days
after any Investor provides the Company with written notice of such breach;

 

7.3 Post Closing Covenants. The failure of Company to satisfy any of the
post-closing covenants set forth in Section 6 hereof within the time-periods set
forth therein.

 

7.4 Institution of Bankruptcy Proceedings. The institution by the Company of
proceedings to be adjudicated as bankrupt or insolvent, or the consent by it to
institution of bankruptcy or insolvency proceedings against it or the filing by
it of a petition or answer or consent seeking reorganization or release under
the federal Bankruptcy Act, or any other applicable federal or state law, or the
consent by it to the filing of any such petition or the appointment of a
receiver, liquidator, assignee, trustee, or other similar official, of the
Company, or of any substantial part of its property, or the making by it of an
assignment for the benefit of creditors, or the taking of corporate action by
the Company in furtherance of any such action; or

 

7.5 Continuation of Bankruptcy Proceedings. If, within thirty (30) days after
the commencement of an action against the Company (and service of process in
connection therewith on the Company) seeking any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such action shall not have been resolved in
favor of the Company or all orders or proceedings thereunder affecting the
operations or the business of the Company stayed, or if the stay of any such
order or proceeding shall thereafter be set aside, or if, within thirty (30)
days after the appointment without the consent or acquiescence of the Company of
any trustee, receiver or liquidator of the Company or of all or any substantial
part of the properties of the Company, such appointment shall not have been
vacated;

 

Then, and in any such event, and at any time thereafter, if any events shall be
continuing, the Investor shall have the option to declare the principal amount
of the Note, and all accrued but unpaid interest thereon, to be immediately due
and payable upon written notice to the Company.

 

8. Miscellaneous.

 

8.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

8.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California, without giving effect to principles of conflict
of laws.

 

 

 

6

 

8.3 Counterparts. This Agreement may be executed in two or more

 

counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

8.4 Titles and Subtitles. The titles and subtitles used in this Agreement are

 

used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

8.5 Notices. Unless otherwise provided, any notice required or permitted

 

under this Agreement shall be given in writing and shall be deemed effectively
given upon personal delivery to the party to be notified or four (4) days after
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified at the address
indicated for such party on the signature page hereof, or at such other address
as such party may designate by advance written notice to the other parties.

 

8.6 Finder's Fee. Each party represents that it neither is nor will be

 

obligated for any finders' fee or commission in connection with this
transaction.

 

8.7 Entire Agreement. This Agreement and the other documents delivered

 

pursuant hereto constitute the entire agreement among the parties and no party
shall be liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

 

8.8 Amendment and Waiver. Any term of this Agreement may be

 

amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Investor. This
provision shall not affect the amendment and waiver provisions of the Note. Any
waiver or amendment effected in accordance with this section shall be binding
upon each holder of any Securities purchased under this Agreement at the time
outstanding, each future holder of all such Securities, and the Company.

 

8.9 Severability. If one or more provisions of this Agreement are held to

 

be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

8.10 Survival. The representations, warranties, covenants and agreements made
herein shall survive the Closing for a period of 12 months.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

VG Life Sciences, Inc.

 

 

By: /s/ John P. Tynan               

Name: John P. Tynan

Title: President & CEO

 

 

 



KED Consulting Group LLC

 

 

By: /s/ Ken Kopf                      

Name: Ken Kopf

 

 

 

 

 

8

 

 

EXHIBIT A

 

CONVERTIBLE PROMISSORY NOTE

 

SEE ATTACHED.

 

 

 

 

 

 

 

9

 

 

EXHIBIT B

 

WARRANT TO PURCHASE COMMON STOCK

 

SEE ATTACHED.

 

 

 

 

 

 

 



 

 



10

